Citation Nr: 0832778	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern










INTRODUCTION

The appellant is a veteran who served active duty from 
September 1955 to October 1958. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159.

At the outset it is noteworthy that the veteran's service 
treatment records (STRs) were unavailable for review at the 
time of the rating decision on appeal, and were believed to 
have been destroyed by a fire at the National Personnel 
Records Center (the veteran was so advised in an April 2006 
letter).  However, the STRs have since been associated with 
the record, appear to be intact, and have been considered, as 
noted in the January statement of the case (SOC) which 
readjudicated this matter.  

The veteran claims that he incurred a bilateral hearing loss 
in service when he served aboard the USS Wasp, where he was 
quartered right below the ship's flight catapult and was 
exposed to frequent noise trauma from airplane launchings.  
The veteran's service records confirm he served on the USS 
Wasp.  He is competent to provide testimony regarding events 
that are alleged to have occurred during his service and 
there is nothing in the record that suggests his accounts of 
being exposed to significant noise are not credible. 
 Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004).  His 
STRs contain no mention of complaints, findings, treatment, 
or diagnosis pertaining to hearing loss.  They show that on 
service separation examination whispered voice hearing was 
normal (15/15), and the physical profile for hearing was 
entered as 1 (normal).  There is evidence in the record that 
the veteran has a hearing loss disability; audiometry from a 
private physician (in chart form which has not been converted 
to numerical values) suggests that as of August 2003 the 
veteran may have a hearing loss disability by VA standards.  
The physician, N.M., M.D., did not provide comment regarding 
the etiology of the hearing loss.  There is also evidence (a 
family care provider's statement) suggesting the veteran had 
problems hearing (at unspecified times postservice). 

The veteran alleged that he was treated for hearing loss 
aboard ship in service, and identified a treating physician.  
When he was asked to provide more detail (e.g., dates of 
treatment) to enable the RO to seek treatment records, he 
indicated that he had not received any treatment, as such; he 
asserted that the treating physician's records (for the years 
he was aboard the Wasp should be searched).  [He is advised 
that treatment records were not maintained by identity of 
treatment provider, and that if he seeks to establish that he 
was seen for hearing problems aboard ship on a specific 
occasion, he must identify that occasion by date or 
approximate date.]  Furthermore, in correspondence received 
in September 2005, the veteran indicated he had attached a 
private physician's report of treatment for hearing problems 
dated August 5, 1998.  As such record was not attached, he 
was asked to resubmit it.  In response, he asserted that he 
already submitted two reports from the private physician; he 
did not provide the document requested.  Significantly, the 
earliest available reports of treatment for hearing loss are 
considered pertinent (and depending on what they show, 
perhaps critical) evidence in a claim seeking service 
connection.  

The veteran is advised that 38 C.F.R. § 3.158 provides: Where 
evidence requested in connection with an original claim is 
not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  [emphasis added]

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) explained its 
interpretation of the requirements of 38 C.F.R. 
§ 3.159(c)(4). This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4). The Court held that the requirement that a 
disability "may be associated" with service is a "low 
threshold" standard.  McLendon, 20 Vet. App. at 83. Here, the 
record suggests that the veteran has a hearing loss 
disability, establishes that he was exposed to some degree of 
noise trauma in service, and by inference suggests that the 
decreased hearing acuity might be related to the noise trauma 
in service. Hence, the "low threshold" standard of McLendon 
is met and an examination for a medical advisory opinion is 
indicated. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO should send the veteran a letter 
asking him to identify all treatment 
and/or evaluations he received for hearing 
loss postservice and to provide any 
releases necessary to obtain records of 
such treatment or evaluation, specifically 
including any and all records of treatment 
he received from Dr. N. M., to include the 
record dated August 5, 1998.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  If Dr. N.M. 
does not respond to the RO's request, the 
veteran must be reminded that ultimately 
it is his responsibility to ensure that 
private treatment records are secured for 
the record.

2. The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (with audiometric studies 
at the 500 through 4000 Hertz frequencies) 
to determine whether he has a bilateral 
hearing loss disability by VA standards, 
and if so its likely etiology.  The 
examiner must review the veteran's claims 
file (and specifically this remand) in 
conjunction with the examination and 
should express an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or better probability) that any 
current hearing loss disability is related 
to the veteran's service, and specifically 
to noise exposure therein.  The examiner 
must explain the rationale for the 
opinion.

3. The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

